Case 1:18-cv-02948-PAB-NRN Document 54 Filed 09/12/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge N. Reid Neureiter

  Civil Action No: 18-cv-02948-PAB-NRN                  Date: September 12, 2019
  Courtroom Deputy: Stacy Libid                         FTR: Courtroom C203

   Parties:                                             Counsel:

   JEFFREY T. MAEHR,                                    Bennett Cohen
                                                        Sean Gallagher

        Plaintiff,

   v.

   U.S. STATE DEPARTMENT,                               E. Carmen Ramirez

        Defendant.


                                        COURTROOM MINUTES


  MOTION HEARING

  2:08 p.m.          Court in session.

  Court calls case. Appearances of counsel. Also present by phone Plaintiff Jeffrey
  Maehr.

  This matter is before the Court regarding Motion to Dismiss Plaintiff’s Amended
  Complaint [Docket No. 46].

  Arguments by counsel.

  ORDERED: Motion to Dismiss Plaintiff’s Amended Complaint [Docket No. 46] TAKEN
           UNDER ADVISEMENT.

  3:56 p.m.          Court in recess.

  Hearing concluded.
  Total in-court time: 01:48
Case 1:18-cv-02948-PAB-NRN Document 54 Filed 09/12/19 USDC Colorado Page 2 of 2




  *To order transcripts of hearings, please contact either Patterson Transcription
  Company at (303) 755-4536 or AB Court Reporting & Video, Inc. at (303) 629-8534.




                                           2
